LIGON, J.
The record in this case no where shows that Johnson and Lockhart, against whom the execution quashed in the court below issued, were ever parties to any proceeding or judgment in that court. They are said to be the sureties of Weisinger, on his bond as executor; but the record contains no such bond, and without it, and a fi.fa. against the executor returned “no property found,” there is no predicate for the writ of fi. fa. mentioned in the bill of exceptions; and it was rightly quashed on motion.
Nor does the record show such a judgment against Weis-inger, and regular issue of writs of fi. fa. upon it, as would authorize the issue of the execution quashed in the court below. We will not reverse, unless the record shows a judgment in the court below, on which an execution could rightfully issue.
Let the judgment be affirmed.